DETAILED ACTION
This action is responsive to the Amendments and Remarks received 12/14/2021 in which claim 2 is cancelled, claims 1, 10, and 20 are amended, and claims 30 and 31 are added as new claims.
Response to Arguments
On page 12 of the Remarks, Applicant contends Laroche is deficient because it does not teach or suggest selecting the residual motion vector having the lowest value from a set of candidates.  Examiner disagrees.  The cited portion of Laroche teaches motion vector competition for finding the smallest residual motion vector.  Because a residual motion vector is the difference between the actual and predicted motion vectors, the smallest difference is the best.  This is explicitly taught in Laroche, but Examiner also notes this entire art is predicated on the idea of choosing the smallest value as often the best choice (best prediction in terms of both rate and distortion). 
The arguments regarding claims 30 and 31 are moot in view of the rejection of those claims being reliant on prior art that had not been previously made of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, and 18–29 are rejected under 35 U.S.C. 103 as being unpatentable over Van Beek (US 2011/0058610 A1), Yamasaki (US 2010/0220787 A1), and Laroche (US 2014/0064372 A1).
Examiner finds the invention is drawn to conventional frame interpolation between two key frames using optical flow (which is principally defined as pixel-wise motion vectors, but also can be more broadly interpreted as block-level motion vectors or other granularity).  Applicant’s invention simply recognizes that the estimated optical flow between two key frames may not accurately capture the true motion and therefore an adjustment vector (residual motion vector) is used to correct the estimate (see Eggert anticipating this concept under the Conclusion Section of this Action).  Applicant’s Fig. 2, as the interview summary (attached hereto) explains, shows the inventive concept.  Yamasaki’s paragraph [0125] explains that interpolating a frame between two key frames using the motion information between the two key frames is conventional.  Therefore, Yamasaki teaches Applicant’s motion vector between r1 and r2 in Applicant’s Fig. 2.   Yamasaki does not appear to teach that estimated optical flow can be used for frame interpolation.  However, Van Beek’s paragraph [0002] 
Regarding claim 1, the combination of Van Beek, Yamasaki, and Laroche teaches or suggests a computer-implemented method for compressing a target video, the method being implemented in a computer system that includes one or more physical computer processors and non-transient electronic storage (Laroche, ¶ 0064:  teaches a processor for implementing methods in this art), comprising: obtaining, from the non-transient electronic storage, the target video; extracting, with the one or more physical computer processors, a first key frame and a target frame from the target video (Yamasaki, ¶ 0125:  teaches key frames and the target frame being processed being in a frame buffer such that information from ; and generating, with the one or more physical computer processors, an estimated optical flow based on a displacement of one or more pixels between the first key frame and the target frame (Yamasaki does not appear to teach optical flow estimation, although Van Beek explains optical flow estimation is motion estimation; Van Beek, ¶ 0002:  teaches optical flow estimation between two frames; As explained, supra, optical flow is typically pixel-wise motion vectors (see also Van Beek, ¶ 0035)), wherein the displacement of one or more pixels is represented by at least a first motion vector corresponding to a first pixel of the first key frame (Van Beek, ¶ 0002:  teaches motion vectors for individual pixels, which represent displacements between key frames and target frames), wherein the first motion vector is determined based, as least in part, on a second motion vector representing a residual motion corresponding to the first key frame (Examiner interprets this limitation in view of Applicant’s Fig. 2 and according to the interview dated 02/22/2021; Van Beek, ¶ 0060:  teaches computing an incremental motion vector to refine the estimated motion field, which teaches a first motion vector based on a second, residual vector; Because Van Beek does not use the term, “residual motion vector,” to describe the refinement to the estimated optical flow, Examiner finds it helpful to additionally rely on the teachings of Laroche’s paragraph [0008], which explains a “residual motion vector” is the difference (Applicant’s small vector) between actual motion (Applicant’s vectors pointing from r1 and r2 to I(p)) and the motion prediction (vector from r1 and r2).  Therefore, like Van Beek, Laroche also teaches Applicant’s small vector pointing to I(p) in Applicant’s Fig. 2, which represents the difference between true motion and estimated motion.), wherein the first key frame is selected for the target frame from the target video based on a value of the first residual motion being a lowest value of one or more residual motions corresponding to one or more other candidate key frames from the target video (Laroche, ¶ 0008:  teaches the value of the residual vector informs which motion vector predictor is chosen).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Yamasaki, with those of Van Beek, because (1) both references are drawn to frame interpolation; (2) Van Beek explains that optical flow estimation is another term for motion estimation; and (3) Van Beek explains the benefit of using a refinement motion vector to improve motion vector accuracy.  Thus, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Yamasaki and Van Beek used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Yamasaki and Van Beek, with those of Laroche, because all three references are drawn to frame interpolation and because Van Beek and Laroche similarly teach the benefits of using a residual motion vector to capture the difference between true motion and a motion estimate.  Thus, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Yamasaki, Van Beek, and Laroche used in this Office Action unless otherwise noted.
Claim 10 lists the same elements as claim 1, but in system form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 18, the combination of Van Beek, Yamasaki, and Laroche teaches or suggests the system of claim 10, wherein the first key frame comprises a previous frame relative to the target frame or a subsequent frame relative to the target frame (Examiner notes this claim lists in the alternative either uni-directional prediction or bi-directional prediction; Laroche, ¶ 0112:  teaches both types of prediction).
Regarding claim 19, the combination of Van Beek, Yamasaki, and Laroche teaches or suggests the system of claim 10, wherein generating the estimated optical flow comprises using, with the one or more physical computer processors, a previous frame relative to the target frame and the target frame (Van Beek, ¶ 0002:  teaches optical flow estimation is motion estimation; Laroche, ¶ 0004:  teaches motion estimation).
Claim 20 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 21, the combination of Van Beek, Yamasaki, and Laroche teaches or suggests the computer-implemented method of claim 1, wherein the first residual motion corrects an error of the estimated optical flow (Examiner interprets this limitation in view of Applicant’s Fig. 2 and according to the interview dated 02/22/2021; Van Beek, ¶ 0060:  teaches computing an incremental motion vector to 
Regarding claim 22, the combination of Van Beek, Yamasaki, and Laroche teaches or suggests the computer-implemented method of claim 1, further comprising extracting, with the one or more physical computer processors, a second key frame from the target video, wherein:  the first key frame comprises a previous frame relative to the target frame and the second key frame comprises a subsequent frame relative to the target frame, and the displacement of one or more pixels between the first key frame and the target frame is determined based, at least in part, on the second key frame (Yamasaki, Fig. 11:  teaches the two key frames are previous and subsequent frames, wherein key frame F influences the motion determined for the motion between key frame B and the intermediate frame; Also, Examiner notes this limitation is bi-prediction; Laroche, ¶ 0112:  teaches bi-prediction (B-type)).
Regarding claim 23, the combination of Van Beek, Yamasaki, and Laroche teaches or suggests the computer-implemented method of claim 22, wherein the first motion vector is determined based, at least in part, on a third motion vector representing a displacement of the first pixel between the first key frame and the second key frame (Applicant interprets this limitation in view of Applicant’s Fig. 2 and according to the interview dated 02/22/2021; Van Beek, ¶ 0060:  teaches computing an incremental motion vector to refine the estimated motion field between key frames, which teaches a first motion vector based on a second, residual vector; Because Van Beek does not use the term, “residual motion vector,” to describe the refinement to the estimated optical flow, Examiner finds it helpful to additionally rely on the teachings of Laroche’s paragraph [0008], which explains a “residual motion vector” is the difference (Applicant’s small vector) between actual motion (Applicant’s vectors pointing from r1 and r2 to I(p)) and the motion prediction (vector from r1 and r2).  Therefore, like Van Beek, Laroche also teaches Applicant’s small vector pointing to I(p) in Applicant’s Fig. 2, which represents the difference between true motion and estimated motion.).
Claim 24 lists the same elements as claim 21, but in system form rather than method form.  Therefore, the rationale for the rejection of claim 21 applies to the instant claim.
Claim 25 lists the same elements as claim 22, but in system form rather than method form.  Therefore, the rationale for the rejection of claim 22 applies to the instant claim.
Claim 26
Claim 27 lists the same elements as claim 21, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 21 applies to the instant claim.
Claim 28 lists the same elements as claim 22, but in system form rather than method form.  Therefore, the rationale for the rejection of claim 22 applies to the instant claim.
Claim 29 lists the same elements as claim 23, but in system form rather than method form.  Therefore, the rationale for the rejection of claim 23 applies to the instant claim.
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Van Beek, Yamasaki, Laroche, and Kang (US 2019/0335197 A1).
Regarding claim 30, the combination of Van Beek, Yamasaki, Laroche, and Kang teaches or suggests the computer-implemented method of claim 23, wherein:  the third motion vector is generated assuming a linear motion of the first pixel between the first key frame and the second key frame; and the first motion vector is further determined by applying a predetermined scaling value to the third motion vector to produce a scaled motion vector (Kang, ¶ 0271:  teaches zoom in/out motions can be handled using motion vector scaling).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Yamasaki, Van Beek, and Laroche, with those of Kang, because all four references are drawn to the same field of endeavor and because adding Kang’s teachings regarding the handling of linear local motions and non-linear global motions represents nothing more 
Regarding claim 31, the combination of Van Beek, Yamasaki, Laroche, and Kang teaches or suggests the computer-implemented method of claim 30, wherein the first motion vector is further determined by adding the scaled motion vector and the second motion vector that corrects for non-linear motion of the first pixel between the first key frame and the second key frame (Kang, ¶¶ 0287 and 0295:  explain that in addition to handling local linear motions, global non-linear motions can also be modeled and predicted; Equivalently, Li, cited under the Conclusion Section of this Action, teaches both local and global non-linear motions).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin (US 2006/0257048 A1) teaches extracting key frames and neighboring frames (e.g. ¶ 0007).
Topiwala (US 10,621,779 B1) teaches the use of artificial intelligence to estimate pixel-wise optical flow between key frames and subsequent frames (e.g. col. 10, ll. 49–62), wherein such technology is known to benefit video compression algorithms (e.g. col. 10, ll. 27–39).
Eggert (US 2011/0243390 A1) teaches using a residual vector to capture the difference between true motion and an estimated optical flow (¶ 0010).
Liu (US 2020/0012940 A1) teaches frame interpolation using estimated optical flow and machine learning (e.g. Abstract and ¶ 0004).
Liu (US 2019/0289321 A1) teaches frame interpolation using estimated optical flow and machine learning (e.g. ¶ 0003).
Terashima (US 2011/0234748 A1) teaches the difference between using smooth motion and frame copy for frame interpolation (Figs. 4 and 5).  Examiner finds that the skilled artisan would find it obvious to undertake a transcoding operation to undo Fig. 5’s inaccurate motions from frame copying using a residual vector that bring the motion back to smooth linear motions as depicted in Fig. 4.
Li (US 2018/0098087 A1) teaches motion information yielding the smallest cost is selected (¶ 0211), teaches motion vector scaling (e.g. ¶ 0132), and non-linear motions such as zoom, rotation, etc. parameterized using an affine motion model (e.g. ¶ 0188), including pixel-level affine motion estimation (¶ 0217).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481